ASPEN, District Judge.
Plaintiffs’ joint motion to vacate the Court’s May 1, 1990 Memorandum Opinion and Order, 736 F.Supp. 193, and to dismiss the instant lawsuit with prejudice, each party to bear its own fees and costs is allowed. Accordingly, this Court’s Memorandum Opinion and Order of May 1, 1990 is vacated, and this case is dismissed with prejudice, each party to bear its own fees and costs. The Court retains jurisdiction of this action for the purpose of enforcing the Settlement Agreement. The status hearing and filing of the joint pretrial order set for December 14, 1990, is stricken.